Citation Nr: 1111274	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to October 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the RO which, in part, denied service connection for hepatitis.  

In May 2007, the Board denied service connection for hepatitis C, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a March 2009 Memorandum Decision, the Court vacated the May 2007 Board decision and remanded the appeal to the Board for further action.  The Board remanded the appeal for additional development in February 2010.  

FINDINGS OF FACT

1. All evidence necessary for adjudication of this claim have been obtained by VA.  

2. The Veteran is not shown to have hepatitis C at present which is related to service.  

CONCLUSION OF LAW

The Veteran does not have hepatitis C due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2001.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran underwent multiple VA examinations during the pendency of the appeal, and was afforded an opportunity for a personal hearing, but declined.  Neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  



Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and cirrhosis of the liver is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disorder also may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions, his service treatment records, and all the VA and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant, evidence including that submitted by the Veteran, will be summarized where appropriate.  

The Veteran contends, in essence, that service connection should be established for hepatitis C because he did not engage in any significant risk activities which would have exposed him to the hepatitis virus during his lifetime, leaving the only reasonable explanation for his hepatitis to inoculations he received in service.  The Veteran also contends that the living conditions at his duty station along the DMZ were atrocious and unsanitary, and that he could have easily contracted the disease from human feces while stationed in Korea.  The Veteran asserted that he has had only four sexual partners (four wives); all of whom are negative for hepatitis, that he has no history of drug use, and that he does not have any tattoos.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Historically, the Veteran's service treatment records showed no treatment, abnormalities, or diagnosis for hepatitis.  His service enlistment and separation examinations did not show any tattoos or scars.  Other than routine inoculations, the service treatment records are negative for any liver problems, blood transfusions, or surgical procedures.  

The evidence showed that the Veteran was admitted to a VA facility for evaluation of chest pains in April 1983.  A treatment report indicated that he was initially seen at a private hospital, and that he was told that his enzymes (total CPK/SGOT/LDH) were elevated and recommended admission.  The Veteran declined due to a lack of insurance, and presented himself to the VA facility later the same day.  The initial impression on VA admission included history of increased hepatic enzymes, and subsequent laboratory studies revealed elevated SGOT levels.  The records showed that the Veteran was treated for cardiovascular problems and underwent cardiac catheterization.  The diagnoses included status post acute inferior myocardial infarction and history of hypertension.  The VA medical records did not show any additional work-up or treatment for liver problems or hepatitis.  

While the Veteran was treated for various maladies, including cardiovascular and back problems by VA and private healthcare providers from 1983 to 2001, the records do not reflect any treatment or diagnosis for hepatitis.  Private laboratory studies in August 1999, again showed an elevated SGOT/AST level, but did not include any assessment or analysis of the abnormal findings.  Private laboratory studies in December 2001, revealed positive reactive hepatitis C antibody.  A hepatitis C viral RNA in February 2002 was positive for quantitative PCR.  

As noted above, the Veteran's claim for hepatitis was initially denied by the Board in May 2007, based primarily on the findings from a January 2004 VA examination report which, in effect, attributed the Veteran's hepatitis to his participation in high risk activities, including a tattoo, ear piercing, drinking, and multiple sex partners.  However, that decision was subsequently vacated by the Court in March 2009, on the grounds that the Board decision did not adequately explain "seemingly conflicting facts" in the record.  Specifically, the Court noted that an August 2003 VA examination report did not describe any current tattoos and indicated that the Veteran did not have any tattoos that were "obtained during service."  Similarly, while a VA examiner in January 2004 opined that the Veteran's hepatitis was most likely due to his high risk activities, which included a tattoo, she did not describe any specific tattoos, and referred only to a "worksheet" which was not in the claims file.  The Court found that it was not clear from the record whether either of the VA examiners had actually observed a tattoo on the Veteran's body, or whether they had simply relied on information from the reported worksheet.  The Court directed the Board to either obtain the worksheet, or to have the Veteran reexamined to determine the existence of any tattoos or other risk factors referred to in the 2004 examination report.  

At this point, the Board notes that the Veteran has consistently and repeatedly denied that he had any body piercings or tattoos.  (See, i.e., Veteran's letters dated in February 2001, August 2004, April 2006).  However, when examined by VA in April 2010, the examiner noted that the Veteran had a small tattoo on his left forearm and evidence of an old piercing in his left ear.  At that time, the Veteran reported that he got the tattoo before service.  When questioned about other specific risk activities, the Veteran denied that he ever shared a toothbrush or razor blade, engaged in intravenous or intranasal drug use, or had a blood transfusion.  The Veteran reported that he had a period of drinking after his heart attack in the early 1980's, and that he had difficulty recalling his activities during that time.  

The VA examiner indicated that he reviewed the claims file, and that there was no description or evidence of a tattoo on the Veteran's service enlistment or separation examination reports, or any signs or symptoms of hepatitis during service.  The examiner opined that the probable etiology of the Veteran's hepatitis infection was from the tattoo.  The examiner indicated that, based on the absence of any description of a tattoo in the service records, the Veteran probably got the tattoo after service, perhaps during the 1980's when he could not recall his actions, and opined that the Veteran's hepatitis was most likely due to the tattoo.  

The evidentiary record also includes a letter from a private physician, dated in August 2005 in which he reported that a large number of people with HCV (hepatitis C virus) were veterans with infections longer than 20 years, and that many of them share toothbrushes, razors, etc.  He also noted that "most everyone was vaccinated by jet injection and reused bifurcated needles dipped into small pox vaccine solution."  The physician stated that "to [his] knowledge," the Veteran had no other possible exposure to HCV, and that it was his medical opinion that the Veteran contracted hepatitis in service.  

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

In this regard, the Board finds that the private opinion is conclusory in nature and not supported by any objective evidence and, therefore, is of limited probative value.  The physician's assessment appears to be based largely on the Veteran's self-described medical history and without benefit of a physical examination, as there was no mention of the Veteran's tattoo or ear piercing, factors which the VA physicians indicated are recognized risk factors for exposure to the hepatitis C virus.  

On the other hand, the Board finds the VA opinions persuasive, in particular, the April 2010 opinion, as it was based on a thorough examination of the Veteran and review of the record, and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's infection from the hepatitis C virus was not related in any way to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

For the reasons discussed above, the Board finds that the private opinion is speculative at best and is of less probative value than the April 2010 VA opinion, which was based on a longitudinal review of the entire evidentiary record and included a more thorough and detailed explanation as to the basis for that opinion.  

Finally, the Board finds no merit to the attorney's assertions that the April 2010 VA examiner did not discuss the Veteran's risk factors for hepatitis in service.  The VA examiner stated clearly and unambiguously, that the claims file was reviewed, recorded the Veteran's response to specific risk factors in service, and offered a rational and plausible explanation for his conclusion that the Veteran's hepatitis was due to a tattoo which was not shown to have been present in service.  Therefore, whether the tattoo was obtained prior to or after service is of little probative significance in this case.  As the Board finds that the Veteran is not credible, (indicated below), the examiner's assumption as to when the tattoo was obtained is a reasonable assessment based on the objective evidence of record.  

While the Veteran believes that his elevated laboratory studies in 1983 showed that he had hepatitis C at that time, he was not diagnosed to have hepatitis until 2001.  An elevated SGOT level is an indication of liver dysfunction, but is not definitive for hepatitis.  There are many causes for abnormal liver function studies, including cirrhosis, which is commonly associated with alcohol and drug abuse.  In this regard, while the Veteran has attempted to minimize his use of alcohol and drugs over the years (see January 2004 and April 2010 VAXs), the record shows a reported history of four to six cans a beer a day as recently as 2003.  (See April 1983 VA treatment note and February 2002 private medical report).  The Veteran also acknowledged a history of prescription drug abuse.  (See November 1984 VA outpatient note).  While the Board is not competent to render a medical opinion as to the cause of the Veteran's abnormal laboratory findings since 1983, his history of alcohol abuse cannot be summarily dismissed as a possible cause.  In any event, the Veteran's hepatitis was not shown until nearly three decades after his discharge from service, and he has not submitted any persuasive evidence that his hepatitis is related, in any way, to service.  

Concerning the Veteran's allegations, while he is competent to provide evidence concerning his experiences and symptoms, any such assertions must be weighed against other contradictory statements and evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, the Board finds that the Veteran's numerous contradictory statements concerning his risk factors for contracting hepatitis, vis-à-vis, ear piercing and tattoo, undermines his credibility and raises serious questions as to his ability to provide accurate and reliable information.  Thus, the Board finds that the Veteran is not a reliable historian and his assertions are not credible.  

As the most probative medical evidence of record fails to suggest a connection between the Veteran's current hepatitis C and service, and any diagnosis of hepatitis occurs some 28 years after his discharge from service, the record does not afford a basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  


ORDER

Service connection for hepatitis C is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


